COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MICHAEL ANDERSON
                                                                MEMORANDUM OPINION*
v.     Record No. 2966-06-3                                         PER CURIAM
                                                                    APRIL 3, 2007
ROBINSON TERMINAL WAREHOUSE
 CORPORATION AND TRAVELERS
 INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (George L. Townsend; The Chandler Law Group, on brief), for
                 appellant.

                 (William H. Schladt; Ward & Klein, Chartered, on brief), for
                 appellees.


       Michael Anderson appeals a decision of the Workers’ Compensation Commission finding

he failed to prove that he was entitled to (1) a change in treating physicians; and (2) temporary

total disability benefits from December 16, 2005 through February 22, 2006. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Anderson v.

Robinson Terminal Warehouse Corp., VWC File No. 224-62-60 (Nov. 1, 2006). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.